DETAILED ACTION
	This Office action is responsive to the following communication received:
 07/08/2021 – application papers received; 
09/13/2021 – Response to Notice to File Corrected Application Papers, including drawings; and 
11/11/2021 – Petition to Make Special Under Patent Prosecution Highway, and IDS. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Petition
	The petition to make special under the Patent Prosecution Highway has been GRANTED.  See the decision, mailed 01/11/2022. 
Specification – Objections 
The disclosure is objected to because of the following informalities:
Scanned page 12 of the specification describes element 42 as both a “club width bounce line” as well as a “leading edge height”.  Later, on scanned page 15, the specification refers to the leading edge height as numeral 44.  Appropriate correction is required.
Moreover, it is noted that the specification rather arbitrarily and interchangeably refers to “camber area percentage” and “sole camber percentage”.  Consistency in labeling the variables disclosed would provide clarity in the file history.  Appropriate correction is required. 
The specification is further objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Here, the specification lacks proper antecedent basis for the “camber area percentage” of the cross section of the golf club head being “greater than or equal to 60%” (claim 6) and “greater than or equal to 61% (claim 7).  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Element (42) identified as both a “club width bounce angle” and a “leading edge height” on scanned page 12 of the specification is not found in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Status of Claims
	Claims 1-20 are pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claims are cast with an open-ended range. Here, the claims call for a “camber area percentage” greater than or equal to 40% (claim 1), with claims 2-7 likewise expressing a “camber area percentage” absent an upper limit.  Similarly, claims 13-17 do not require a lower limit for the “sole” [sic] nor an upper limit for the “sole camber percentage”.  In addition, the “trailing edge relief” of claims 11 and 12 is expressed without an upper boundary (claim 11) and without a lower boundary (claim 12). Similar observations may be observed with respect to claims 18-20.  While the existence of an open-ended range does not necessarily translate into indefiniteness in the claims, the claims must be presented in such a way that, in light of the specification, one of ordinary skill in the art may make and/or use the invention.  In this case, the specification lacks any guidance whatsoever as to how the skilled artisan would have constructed and/or used the invention, when considering the open-ended ranges described here.  For example, claim 1 casts a broad spectrum of coverage on a golf club head with a camber area percentage of equal to or greater than 40% and a sole width less than 15 mm, which covers a golf club head conceivably having a camber area percentage of 100% and a sole with of 0 mm.  Here, the golf club head recited in claim 11 covers a club head that theoretically may have a relief of 90 degrees or even 180 degrees, while the golf club head recited in claim 12 theoretically may have a trailing edge relief of 0 degrees.  There is no way to understand how a golf club head such as that posed by each of these examples could even be constructed or used to strike a golf ball.  A similar argument presents for the golf club heads recited in each of claims 2-10 and 12-19 and the golf club of claim 20 and will not be repeated here, for brevity.  The specification provides no working examples for making and using the golf club head according to the open-ended ranges related to the “camber area percentage”, the .  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
As to claims 1-8 and 20, there is no way to understand what “camber area percentage” is and how it relates to the cross section.  When considered in light of the specification, the camber area percentage relies on characteristics of the bounce, namely the bounce triangle area, which is not presently claimed.  Exactly which cross section is being referenced and how should “cross section” be interpreted? 
As to claim 9, line 1, “is in at a” seems grammatically incoherent.  Why not simply say --is in a--. 

As to claims 13-17, the phrase “sole camber percentage” lacks proper antecedent basis.  Also, in each of claims 13-17, is “the sole” referring to --the sole width--? Currently, it does not make sense to recite, for example in claim 13, “wherein the sole is less than 14 mm”.  A similar observation is made in each of claims 14-17. 
As to claim 18, line 11, “is in at a” seems grammatically incoherent.  Why not simply say --is in a--. 	As to claim 19, this claim shares the indefiniteness of claim 18. 
As to claim 20, line 7, “adapted to receive a shaft” should read --adapted to receive the shaft--, since the shaft has already been positively recited in line 2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over conventional wedges and irons disclosed by the applicant (i.e., FIG. 10 and pages 15-17 of the specification) in view of the combined teachings of Hamburger (USPN 6,569,029) and Harrington (USPN 10,143,900, cited by applicant). 
At the outset, and with respect to claims 1-20, it is noted that the language “camber area percentage” and “sole camber percentage”, recited throughout the claims, appears to be referring to the same variable, when interpreted in light of the specification.  As such, the applicant has disclosed that conventional wedges and irons typically have a sole camber percentage of approximately 40-58% (i.e., this is being interpreted as also disclosing a camber area percentage of approximately 40-58%) and also have a sole width greater than or equal to approximately 15 mm (i.e., scanned page 16 of the specification, lines 20-23).  This conventional sole camber percentage encompasses the claimed “camber area percentage” recited in claims 1-4 as well as the “sole camber percentage” recited in claims 13-15 and the “camber area percentage” recited in claim 20.  However, the disclosure of conventional wedges and irons by the applicant lacks the larger values of “camber area percentage” recited in claims 5-7, and the larger values of “sole camber percentage” recited in claims 16-18.  Where the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.  Here, given the fact that the applicant has not disclosed any criticality for both the claimed “sole camber percentage” recited in claims 16-18 and the “camber area percentage” recited in claims 5-7, and given the fact that the applicant discloses that known CAD programming is used to calculate sole camber percentage based upon a cross-section of the golf club head, it is clear the one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the camber area percentage or sole camber percentage of the conventional wedges and irons with there being a reasonable expectation of success that providing a more rounded appearance to the leading edge portion of the wedge or iron-type club head would have resulted in a golf club head that provides a more smooth entry and exit through and across the turf during a swing.  This conclusion is reached with the further guidance provided by the teaching to Hamburger, which clearly teaches that a higher bounce angle will generally enable the golf club head to dig less into the sand or turf (i.e., col. 1, lines 36-43), and the further guidance provided by Harrington, which depicts a high bounce angle in FIG. 4.  Of further interest is the fact that conventional wedges and irons, as well as the club heads to Hamburger and Harrington highlighted here, are deemed to include a striking face, a topline, a heel portion, a toe portion opposite the heel portion, and a sole portion.  These features (i.e., a striking face, a heel, a toe, a topline and a sole) are conventional in wedges and iron-type club heads.  
With respect to all of the claimed sole width of less than 15 mm (claims 1 and 20), the claimed sole width of less than 14 mm (claims 13, 16 and 18), the claimed sole width of less than 13 mm (claims 14 and 19), and the claimed sole width of less than 12 mm (claim 15), note that Harrington obviates the incorporation of a sole width of between about 5 mm and 22 mm (i.e., col. 4, lines 1-10).  As Harrington teaches that the sole width is dependent upon the bounce angle, it is clear that the skilled artisan, before the effective filing date of the claimed 
As to the “trailing edge relief” required by claims 10-12 and 18, although the prior art disclosure by the applicant of conventional wedges and irons is silent as to the benefits or effects or specific values of any trailing edge relief, the patent to Hamburger clearly teaches that a trailing edge relief, identified by angle “T”, may be dimensioned to any convenient angle (i.e., FIG. 2 and col. 3, lines 43-51).  An examination of FIG. 2 in Hamburger clearly would have taught the skilled artisan that a larger angle “T”, that is, a larger trailing edge relief, would have enabled the club head to have a higher bounce angle and thus open the face of the club head to a greater extent during a swing.  Since the prior art to Hamburger teaches a direct relationship between the trailing edge relief (i.e., the trailing edge angle) and the bounce angle, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the conventional wedge or iron club head to include a suitably-dimensioned trailing edge relief with there being a reasonable expectation of success that a larger trailing edge relief would have enabled the club head designer to include a higher bounce angle.  Again, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.
More specific to claims 8 and 9, note the reference to Harrington, which obviates the use of a cross-section in a plane perpendicular to the striking face portion and taken at a midline   (B-B) of the golf club head.  See FIGS. 3 and 4 in Harrington.  
More specific to claim 20, the shaft and grip, which are further required as part of the claimed golf club, are rendered obvious by the teaching in Harrington, which teaches that golf clubs generally include a shaft, a hand grip and a club head (i.e., col. 1, lines 8-12).  

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Note the designs shown by Harrington in D911,472; D911,471; D911,470; D783,747; D760,333; and D833,548.
Note Figs. 41 and 43 in Gilbert.
See FIG. 4B in Best.
See FIG. 2 and the trailing edge relief in Solheim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711